Citation Nr: 0216330	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION


The veteran had active service from April 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
residuals of a head injury.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran's 
current complaints of headaches, dizziness and blackouts are 
etiologically related to an in-service head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1999 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The 
communications provided the veteran an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOC.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from March 1989 to 
March 2000, VA examination reports from December 1980, March 
2001, and April 2001, a letter from a private physician dated 
December 2001, and the veteran's and his wife's statements 
and testimony before a hearing officer at a hearing held at 
the RO in February 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for four puncture wounds to the left temple in February 1955 
after being struck with a dinner fork.  No sutures were 
needed.  An October 1956 treatment note indicated that the 
veteran was hit over the head with a chair.  Sutures were 
required for a cut on his head.  A treatment note dated later 
in October 1956 indicated that the sutures were removed.  
There are no other complaints related to head injuries noted 
in the service medical records.

A December 1980 VA examination was conducted to evaluate the 
veteran's eligibility for non-service connected disability 
pension.  There were no complaints of blackouts, headaches, 
dizziness or other symptoms related in the examination 
report, nor was there reference to a history of a head 
trauma.

A March 1989 VA treatment note indicated that the veteran 
reported dizziness and headaches.  He was diagnosed with 
chronic sinusitis.

A VA treatment note dated later in March 1989 indicated that 
the veteran complained of headaches.  He was diagnosed with 
chronic sinusitis.

A May 1989 VA treatment note indicated that the veteran 
reported experiencing a headache for the past two weeks.  He 
complained of sinusitis, headaches, and pressure.  No 
diagnosis was noted.

A VA treatment note dated later in May 1989 indicated that 
the veteran complained of dizziness and chronic sinus 
drainage.  No diagnosis was noted.

An August 1989 VA mental health treatment note indicated that 
the veteran complained of a throbbing headache.  The social 
worker noted that the veteran's wife of 23 years had died 
suddenly the previous week.  The social worker's impression 
was that the veteran was experiencing a grief reaction.

An October 1989 VA treatment note indicated that the veteran 
was seen for a physical.  The veteran reported experiencing 
headaches.  He denied migraines, dizziness and vertigo.  The 
treatment note indicated there was no history of trauma.  The 
diagnosis was recurrent headaches since his wife's death.

A December 1989 VA treatment note indicated that the veteran 
was hospitalized for depression.  The treatment note 
indicated a history of recurrent headaches since his wife's 
death.  He was diagnosed with depression with grief reaction.

VA treatment notes from July and November 1992 indicated that 
the veteran was being treated for diabetes.  The treatment 
notes indicated that the veteran was exhibiting cognitive 
impairment and was unable to learn the skills necessary to 
follow a treatment regimen for his diabetes.

A January 1993 VA treatment note is to the effect that the 
veteran was referred for a psychological consult due to his 
cognitive impairment and inability to follow the treatment 
regimen for his diabetes.  The veteran was diagnosed with 
complicated bereavement with mild to moderate depression.  
The psychologist noted that the veteran had limited 
intellectual functioning.  He referred the veteran for 
neuropsychological testing to rule out frontal lobe syndrome 
of some type.

A VA psychological report noted that, in February 1993, the 
veteran reported for further testing, but was noncompliant.  
The psychologist indicated that the veteran was probably 
intellectually limited and he had memory difficulties of 
unknown severity, which the veteran was reluctant to have 
assessed.

A July 1995 VA treatment note indicated that the veteran 
complained of having dizzy spells.  The diagnosis was rule 
out arrhythmia/dizziness.  A March 1996 treatment note 
indicated that the veteran complained of minimal dizziness 
off and on.  No diagnosis was noted.

An April 1997 VA treatment note indicated that the veteran 
reported passing out two days before.  He complained of 
dizziness.  The veteran was diagnosed with hypertension with 
syncope.

A December 1997 VA treatment note indicated that the veteran 
complained of experiencing dizziness and fainting for two 
weeks.  He was diagnosed with sinus bradycardia, symptomatic.

An April 1999 VA treatment note indicated that the veteran 
complained of blurred vision and dizziness.  The veteran 
reported that his eye doctor had told him he had had a light 
stroke.  No diagnosis was noted in the treatment note.

A June 1999 VA treatment note indicated that the veteran 
reported experiencing dizzy spells with headaches for two 
months.  He reported having a cerebrovascular accident three 
months before.  The veteran was diagnosed with vertigo with 
dizziness.

VA treatment notes from July and October 1999 indicated that 
the veteran continued to complain of dizziness.  A March 2000 
VA treatment note indicated that the veteran reported a 
history of a head injury in the military.

The veteran and his wife testified before a hearing officer 
at a hearing held at the RO in February 2001.  The veteran 
stated that, after he was hit on the head with a chair in 
service, he began having dizzy spells.  He testified that he 
also began having headaches.  He reported that these symptoms 
began while on active duty after he was hit with the chair.  
The veteran stated that he began experiencing blackouts after 
service.  He indicated that he was treated by several doctors 
beginning in the 1950s.  The veteran testified that the 
records from these private physicians were unavailable 
because the physicians were either retired or deceased.  The 
veteran reported that, while he was in service, he had 
blackouts and dizziness about every two weeks.  He indicated 
that the frequency of his blackouts had increased since 
service and he had about two or three a week.  The veteran's 
wife stated she was afraid to let the veteran drive because 
of the frequency of his blackouts.

A VA neurological examination was conducted in March 2001.  
The examiner reviewed the veteran's claims file.  He was 
specifically asked to comment on whether any current 
disabilities could be related to the reported in service head 
traumas.  The examiner noted a diagnosis of a laceration to 
the right parietal area of the scalp in 1956.  He also noted 
diagnoses of headaches, dizziness, and blackout spells.  The 
examiner indicated that it is "less likely that [the] 
veteran has residual disability that is etiologically related 
to documented head injury in service."  A March 2001 VA 
skull x-ray report and brain CT scan report noted normal 
studies.

A VA neuropsychological examination was conducted in April 
2001.  The veteran reported two injuries while in service, 
consistent with service medical records.  The examiner 
indicated that the symptoms reported by the veteran and his 
wife were suggestive of early dementia.  The examiner went on 
to state that "it was highly unlikely that [the two 
incidents of head trauma in service were] significant 
contributing factors."  The examiner went on to state that 
neither trauma resulted in a significant loss of 
consciousness and in neither case was their a notation made 
regarding concussive syndrome, complaints of cognitive 
inefficiency, or similar symptoms.  Finally, the examiner 
noted that the veteran was able to work productively until he 
retired in 1980.

A December 2001 letter from a private physician noted that he 
examined the veteran for the purpose of "aiding [the 
veteran] in obtaining [VA benefits]."  He noted that the 
veteran reported being hit over the head with a chair and a 
bottle during service.  Following the injury, the veteran 
reported having dizzy spells followed by syncopal episodes.  
The physician stated that "[the veteran's] syncope could be 
multifactorial, [but it] could also be related to [in-service 
head trauma.]"

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a head 
injury.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Post-service medical evidence indicates treatment for 
headaches, dizziness and black outs.  VA treatment records 
note multiple diagnoses related to the veteran's complaints, 
such as chronic sinusitis, depression with grief reaction, 
hypertension with syncope, sinus bradycardia, vertigo and 
dizziness.  However, there is no competent evidence of record 
linking either the veteran's complaints or multiple diagnoses 
to the documented in-service head traumas.

Two VA examiners have commented on whether any of the 
veteran's current complaints could be related to his in-
service head injury.  The March 2001 VA examiner indicated 
that it is "less likely that [the] veteran has residual 
disability that is etiologically related to documented head 
injury in service."  The April 2001 VA examiner stated that 
"it was highly unlikely that [the two incidents of head 
trauma in service were] significant contributing factors."  
The March 2001 VA examiner indicated that he had reviewed the 
veteran's entire claims file and the April 2001 VA examiner 
provided detailed reasoning for his opinion.

The Board notes the December 2001 letter from a private 
physician.  The physician stated that "[the veteran's] 
syncope could be multifactorial, [but it] could also be 
related to [in-service head trauma.]"  This statement 
however does not definitively link the veteran's current 
complaints with his military service.  Instead it notes that 
the disease "could also be" associated with his in-service 
head trauma.  The statement is speculative in nature.  See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  In addition, the Board 
notes that the private physician offered no reasoning for his 
opinion in the letter and there is no indication that the 
physician relied on anything beyond the veteran's history 
when forming his opinion.

The Board attaches greater weight to the VA examiners' 
opinions of March and April 2001.  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  

The veteran has stated that his head trauma during service 
led to continuous headaches, dizziness and blackouts after 
service.  While the veteran may be competent to describe his 
symptoms, he is not competent as a lay person to link his 
symptoms to a diagnosed disability and, ultimately, relate 
such disability to his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The earliest treatment 
records are from 1989, over thirty years after the veteran's 
separation from service.  In addition, the December 1980 VA 
examination report does not indicate that the veteran 
complained of symptoms such as dizziness, headaches and 
blackouts at that time.  There is nothing of record of 
probative value that indicates that the veteran's service and 
the head traumas noted therein would be the cause of his 
current complaints of dizziness, headaches and blackouts.  
Consequently, service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  In this case, there is no competent evidence of 
residuals of a head injury found to be etiologically related 
to the veteran's military service.  As such, a preponderance 
of evidence is against the claim and the appeal is denied.

ORDER

Service connection for residuals of a head injury is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

